In the

      United States Court of Appeals
                          For the Seventh Circuit
                                ____________________ 
No. 17‐1278 
ROSEMARY MADLOCK, 
                                                          Plaintiff‐Appellant, 

                                                  v. 

WEC ENERGY GROUP, INC., 
d/b/a WE ENERGIES, 
                                                         Defendant‐Appellee. 
                                ____________________ 

             Appeal from the United States District Court for the 
                        Eastern District of Wisconsin. 
              No. 2:16‐cv‐00332‐JPS — J.P. Stadtmueller, Judge. 
                                ____________________ 

    ARGUED NOVEMBER 1, 2017 — DECIDED MARCH 14, 2018 
                ____________________ 

    Before MANION, KANNE, AND ROVNER, Circuit Judges. 
    MANION,  Circuit  Judge.    Rosemary  Madlock  has  worked 
for Wisconsin Electric Power Company (“WEPCO”)1 for ap‐


                                                     
    1 The caption of the case identifies the defendant‐appellee as “WEC 

Energy Group, Inc. d/b/a We Energies.” However, according to the dis‐
closure  statement  in  its  brief,  the  defendant‐appellee  is  properly  identi‐
2                                                                                      No. 17‐1278 

proximately forty years. In 2016, she brought this § 1981 suit 
against  WEPCO  after  she  was  transferred  from  one  section 
of  WEPCO’s  billing  division  to  another,  a  move  she  claims 
was  the  result  of  racial  discrimination.  She  also  claims 
WEPCO  retaliated  against  her  by  disciplining  her  after  she 
filed an internal discrimination complaint against her former 
supervisor. 
    The  district  court  granted  summary  judgment  to 
WEPCO,  and  Madlock  now  appeals.  Because  there  is  no 
genuine dispute about any material fact and WEPCO is enti‐
tled to judgment as a matter of law, we affirm the judgment 
of the district court.  
                                                      I. 
    This  is  an  appeal  from  the  grant  of  summary  judgment, 
so we  “view the evidence in the light most favorable to the 
nonmoving party,” Foskett v. Great Wolf Resorts, Inc., 518 F.3d 
518, 522 (7th Cir. 2008), and “draw all reasonable inferences 
from the evidence”  in her favor,  Cont’l Cas.  Co. v. Nw.  Nat’l 
Ins. Co., 427 F.3d 1038, 1041 (7th Cir. 2005) (quoting Franklin 
v. City of Evanston, 384 F.3d 838, 843 (7th Cir. 2004)). 
    Madlock,  who  describes  herself  as  a  “confident  and 
knowledgeable  African  American  woman,”  has  worked  at 
WEPCO since 1977. In the mid‐1990s, Madlock began work‐
ing in the “Meter to Bill” division of WEPCO, which was re‐
sponsible  for  handling  WEPCO’s  billing.  Meter  to  Bill  was 
split  into  two  sections:  Industrial  Billing,  which  served 
WEPCO’s large commercial customers, and Volume Billing, 

                                                                                                                  
fied as “WEPCO.” WEC Energy Group, Inc., is WEPCO’s parent corpora‐
tion. 
No. 17‐1278                                                        3

which served smaller commercial and residential customers. 
At  the  time  of  the  events  involved  in  this  action,  Madlock 
was  working  as  a  Lead  Customer  Service  Specialist  in  the 
Industrial  Billing  section.  As  a  “Lead,”  Madlock  was  not  in 
management, but she was expected to be a point person for 
her team of “billers.”  
    In  2011,  WEPCO  assigned  a  new  management  team  to 
Meter to Bill, and Renee Rabiego‐Tiller assumed the position 
of  Manager.  This  new  management  team  came  in  with  a 
mandate to perform a comprehensive review of Meter to Bill 
to reduce rebills. As part of this focus, management institut‐
ed various metrics to measure performance. 
    Jean  Frelka,  the  Director  of  Meter  to  Bill,  hired  Cathy 
Wrycza,  a  white  woman,  to  be  a  “Team  Leader”  in  the  In‐
dustrial  Billing  section,  meaning  that  Wrycza  became  Mad‐
lock’s  direct  supervisor.  From  very  early  on,  Wrycza  and 
Madlock  butted  heads.  Wrycza,  who  had  come  from 
WEPCO’s Call Center, was unfamiliar with certain aspects of 
her new post. Due to her lack of experience, Wrycza would 
approach Madlock with questions, but these sessions would 
not go well, and Wrycza would storm away. At some point, 
Wrycza admitted to Madlock that she had problems dealing 
with  Madlock’s  stature,  which  Madlock  took  as  a  reference 
to her height and her demeanor in conversation. 
   Even before the new management team arrived in Meter 
to Bill, Madlock’s conduct, such as personal phone use, had 
drawn the attention of management, and under Wrycza and 
the  rest  of  the  new  management  team,  Madlock’s  conduct 
came  under  even  greater  scrutiny.  In  December  2011, 
Wrycza  learned  of  a  billing  error  Madlock  had  made  the 
preceding June. In February 2012, Wrycza gave Madlock an 
4                                                                   No. 17‐1278 

official  written  “coaching,”2  which  constituted  the  first  step 
on  WEPCO’s  graduated  discipline  system,  for  that  error. 
Madlock  filed  a  grievance  against  that  discipline,  but  Tiller 
ultimately  denied  the  grievance,  noting  Madlock  had  com‐
mitted  another  error  on  a  different  account.  In  May  2012, 
Wrycza  issued  Madlock  a  “Record  of  Disciplinary  Action,” 
the  second  step  in  the  discipline  system,  because  Madlock 
had approved a bill that overbilled a customer by $58,900. In 
August  2012,  Frelka  rescinded  the  February  discipline,  con‐
cluding that Madlock had not received the requisite training 
at  the  time  she  committed  the  error.  This  downgraded  the 
discipline  for  the  $58,900  overbill  to  a  first‐step  official 
coaching.  In  November  2012,  Frelka  instructed  Wrycza  to 
discipline Madlock for inappropriate behavior and the use of 
unprofessional  language  due  to  an  incident  with  two  co‐
workers.  Madlock  filed  a  grievance  against  that  discipline, 
which Wrycza denied. 
    By February 2013, the conflict between Wrycza and Mad‐
lock  was  apparently  coming  to  a  head.  The  two  met  with 
Tiller, who told them to communicate. A month later, Tiller 
decided  to  transfer  Madlock  out  of  Industrial  Billing  into 
Volume  Billing.  Tiller  cited  Madlock’s  billing  errors  as  the 
reason for the move. Because Volume Billing handled small‐
er  accounts,  the  magnitude  of  any  future  errors  would  be 
mitigated. 

                                                      
     2 From the record, it appears the term “coaching” is used in two dif‐

ferent ways at WEPCO. A “coaching” can be an official disciplinary ac‐
tion, otherwise referred to as a “written counseling,” or it can be an in‐
formal  instruction  given  to  a  wayward  employee.  To  differentiate  be‐
tween  these  two  uses,  this  opinion  will  refer  to  the  former  as  “official 
coachings” and the latter as “unofficial coachings.” 
No. 17‐1278                                                          5

     As a result of the transfer, Madlock was moved to a cubi‐
cle in the center of the room between two managers, and her 
team from Industrial Billing was told to no longer go to her 
for  help.  Though  WEPCO  did  not  initially  give  her  a  new 
team in Volume Billing, this was due to Madlock’s unfamili‐
arity  with  Volume  Billing’s  processes.  The  transfer  did  not 
affect Madlock’s title or salary, but one co‐worker described 
the transfer as a demotion and another referred to it as a to‐
tal  humiliation.  Tiller  herself  wondered  whether  the  move 
humiliated Madlock. 
   In  Volume  Billing,  Madlock’s  new  supervisor  was 
Shemieka  Phillips,  a  black  woman.  At  some  point  (Phillips 
cannot  remember  when),  Wrycza  discussed  her  insecurities 
about  Madlock  with  Phillips,  and  Wrycza  expressed  her 
view  that  Madlock  was  a  “strong  black  woman.”  Wrycza 
had  also  used  this  phrase  in  2008  or  2009  in  a  conversation 
with a union steward at a dinner, asking her how she dealt 
with “strong black women.” 
    On  April  12,  2013,  after  prompting  by  Phillips,  Madlock 
filed  an  internal  discrimination  complaint  against  Wrycza, 
alleging  Wrycza  discriminated  against  her  on  the  bases  of 
age and race. Reacting to the complaint, WEPCO’s investiga‐
tor  interviewed  several  people,  including  Phillips  and 
Wrycza.  Wrycza  learned  of  the  complaint  on  May  14,  2013, 
the day of her interview. 
    On  April  4,  2013,  before  Madlock  filed  her  complaint,  a 
company trainer reported to Tiller that Madlock had made a 
billing error in August 2012 that resulted in a $10,000 credit 
back  to  the  customer.  On  May  16,  2013—two  days  after 
Wrycza  learned  of  the  complaint—Phillips,  after  consulta‐
tion with Tiller, issued Madlock a Record of Disciplinary Ac‐
6                                                        No. 17‐1278 

tion  for  that  error.  On  May  30,  2013,  Madlock  filed  a  griev‐
ance challenging the discipline. 
    In  response  to  the  grievance,  Phillips  set  out,  with 
Wrycza’s assistance, to compile a list of Madlock’s prior un‐
official  coachings  and  disciplines.  The  resulting  list,  com‐
posed  by reference  to  Madlock’s personnel  file, contained a 
notation for every time a supervisor had discussed an issue 
with Madlock, whether it was an official disciplinary action 
or not. On June 6, 2013, Phillips denied Madlock’s grievance. 
On November 21, 2013, the Vice President of Customer Ser‐
vice also denied the grievance, expressing shock at the num‐
ber of errors Madlock had committed. 
    In  December  2013,  a  Claims  Analyst  position  opened  at 
WEPCO,  and  Madlock  applied.  This  position  would  have 
been a “promotion” for Madlock. On January 24, 2014, Mad‐
lock was notified that WEPCO was not offering her the posi‐
tion  due  to  her  work  record.  Madlock  filed  a  grievance  on 
this non‐selection, which was denied. 
    Madlock  then  filed  the  instant  §  1981  suit,  alleging  that 
WEPCO discriminated against her due to her race and retal‐
iated  against  her  for  filing  the  internal  discrimination  com‐
plaint.  WEPCO  moved  for  summary  judgment.  The  district 
court  granted  summary  judgment  to  WEPCO.  Madlock  ap‐
pealed. 
                                    II. 
   Our  review  of  the  grant  of  a  motion  for  summary  judg‐
ment  is  de  novo,  and  we  may  affirm  such  a  grant  “for  any 
reason supported by the record.” Boss v. Castro, 816 F.3d 910, 
916 (7th Cir. 2016). Summary judgment is appropriate “if the 
movant shows that there is no genuine dispute as to any ma‐
No. 17‐1278                                                              7

terial fact and the movant is entitled to judgment as a matter 
of  law.”  Fed.  R.  Civ.  P.  56(a).  Considering  that  summary 
judgment may only be denied when there is a “genuine dis‐
pute”  as  to  a  “material  fact,”  we  are  not  tasked  with  deter‐
mining  whether  there  is  any  evidence  in  the  record  to  sup‐
port the non‐movant, but rather “whether reasonable jurors 
could find by a preponderance of the evidence that the [non‐
movant]  is  entitled  to  a  verdict.”  Anderson  v.  Liberty  Lobby, 
Inc., 477 U.S. 242, 252 (1986); see also Lynch v. Belden and Co., 
Inc., 882 F.2d 262, 269 (7th Cir. 1989) (stating that the plaintiff 
in  a  discrimination  suit  bears  the  burden  of  proof  by  the 
preponderance of the evidence). In this case, Madlock makes 
claims  of  racial  discrimination  and  retaliation.  We  address 
each in turn. 
A. Racial Discrimination 
    We  recently  cleaned  out  “the  rat’s  nest  of  surplus  tests” 
that plagued our case law on the subject of race discrimina‐
tion.  Ortiz  v.  Werner  Enters.,  Inc.,  834  F.3d  760,  766  (7th  Cir. 
2016)  (internal  quotation  marks  omitted).  In  their  place,  we 
now  employ  the  following  straightforward  inquiry: 
“[W]hether  the  evidence  would  permit  a  reasonable  fact‐
finder to conclude that the plaintiff’s race, ethnicity, sex, re‐
ligion,  or  other  proscribed  factor  caused  the  discharge  or 
other  adverse  employment  action.”  Id.  at  765.  This  test  pre‐
supposes the existence of an adverse employment action, so 
the  threshold  issue  we  must  resolve  is  whether  such  an  ac‐
tion has even occurred. 
     An  adverse  employment  action  is  “some  quantitative  or 
qualitative  change  in  the  terms  or  conditions  of  [the  plain‐
tiff’s] employment that is more than a mere subjective pref‐
erence.”  Johnson  v.  Cambridge  Indus.,  Inc.,  325  F.3d  892,  901 
8                                                         No. 17‐1278 

(7th  Cir.  2003).  “Such  changes  can  involve  the  [plaintiff’s] 
current  wealth,  his  career  prospects,  or  changes  to  work 
conditions  that  include  humiliating,  degrading,  unsafe,  un‐
healthy,  or  otherwise  significant  negative  alteration  in  the 
workplace.” Boss, 816 F.3d at 917. However, “not everything 
that  makes  an  employee  unhappy  is  an  actionable  adverse 
action.” Nichols v. S. Ill. Univ.‐Edwardsville, 510 F.3d 772, 780 
(7th  Cir.  2007)  (quoting  O’Neal  v.  City  of  Chicago,  392  F.3d 
909, 911 (7th Cir. 2004)). In that vein, we have held that “[a] 
transfer  involving  no  reduction  in  pay  and  no  more  than  a 
minor change in working conditions will not do.” Williams v. 
Bristol‐Myers Squibb Co., 85 F.3d 270, 274 (7th Cir. 1996). 
     Here,  Madlock’s  transfer  to  Volume  Billing  occasioned 
no reduction in salary, loss of benefits, nor even a loss of ti‐
tle.  But  the  transfer  did  cause  Madlock  to  lose  the  team  of 
billers  for  whom  she  served  as  “lead,”  and  that  team  was 
told  no  longer  to  approach  Madlock  with  questions.  Addi‐
tionally, Madlock was assigned a cubicle in the middle of the 
room  between  two  managers.  And  she  has  presented  testi‐
mony  that  her  co‐workers,  and  even  management,  viewed 
this move as a demotion and a humiliation. 
    A  nominally  lateral  transfer  that  “significantly  reduces 
the employee’s career prospects by preventing her from us‐
ing  her  skills  and  experience”  can  be  an  adverse  employ‐
ment  action.  See  Dass  v.  Chicago  Bd.  of  Educ.,  675  F.3d  1060, 
1069 (7th Cir. 2012) (quoting Nichols, 510 F.3d at 780)). So can 
isolation or a similar “alteration that can fairly be character‐
ized as objectively creating a hardship, the classic case being 
that  of  the  employee  whose  desk  is  moved  into  a  closet.” 
Herrnreiter v. Chicago Hous. Auth., 315 F.3d 742, 744 (7th Cir. 
2002). Madlock believes that the loss of her team constituted 
No. 17‐1278                                                           9

a significant diminishment in her responsibilities, and man‐
agement’s  instruction  that  her  team  was  no  longer  to  ap‐
proach her with questions, combined with her assignment to 
a  cubicle  between  two  managers,  constituted  humiliating 
and  isolating  changes  to  her  work  conditions  equivalent  to 
being placed in a closet. We disagree. 
    It is undeniable that Madlock losing her Industrial Billing 
team  when  she  was  transferred  was  a  diminishment  of  her 
responsibilities.  But  the  evidence  shows  that  leaving  Mad‐
lock without a team was not intended to be a permanent sit‐
uation. Instead, Madlock required time to adjust to the situa‐
tion  in  Volume  Billing.  The  temporary  loss  of  a  leadership 
role  does  not  constitute  an  adverse  employment  action.  Cf. 
Place  v.  Abbott  Labs.,  215  F.3d  803,  810  (7th  Cir.  2000)  (con‐
cluding  that  the  plaintiff  “could  not  expect  to  jump  into  a 
new project at the top”). 
     Additionally,  Madlock’s  claim  that  she  has  been  practi‐
cally placed in a closet is hyperbolic. Her dislike for her new 
cubicle location reflects a purely subjective preference. See id. 
(noting  the  plaintiff  made  no  allegation  her  new  working 
quarters “were shabby or unpleasant”). Indeed, it is possible 
her  placement  between  two  managers  could  objectively  be 
viewed as a suggestion that she herself is a person with au‐
thority. Her claim that she is isolated from her former team 
is  likewise  an  exaggeration—her  former  Industrial  Billing 
team  was  only  told  not  to  go  to  her  with  questions,  not  to 
avoid her entirely as if she were anathema. 
    Madlock’s most compelling evidence is that some of her 
co‐workers,  and  even  Tiller,  found  her  transfer  humiliating 
or  the  equivalent  of  a  demotion.  However,  even  that  does 
not make the transfer an adverse employment action.  Some 
10                                                        No. 17‐1278 

people thinking an action is “humiliating” is not enough, on 
its  own,  to  raise  the  action  to  the  level  of  an  adverse  em‐
ployment  action.  For  example,  in  Spring  v.  Sheboygan  Area 
School District,  865  F.2d  883 (7th Cir. 1989), the  plaintiff, the 
principal of an elementary school, alleged that her reassign‐
ment  as  dual  principal  of  two  elementary  schools  was  an 
adverse employment action in part because “the public per‐
ceived  the  transfer  as  a  ‘nudge  toward  retirement.’”  Id.  at 
886. We  rejected that argument, noting  that “public percep‐
tions  were  not  a  term  or  condition  of  [the  plaintiff’s]  em‐
ployment.” Id. 
    The  same  rationale  applies  here.  Madlock’s  co‐workers 
and Tiller may have viewed the transfer as a demotion or a 
humiliation, but their opinions about Madlock’s work situa‐
tion  are  not  a  term  of  Madlock’s  employment.  Whether  an 
action  is  adverse  requires  an  amount  of  objectivity, 
“[o]therwise  every  trivial  personnel  action  that  an  irritable, 
chip‐on‐the‐shoulder employee did not like would form the 
basis of a discrimination suit.” Williams, 85 F.3d at 274. Here, 
the  transfer  effected  no  material  change  in  Madlock’s  em‐
ployment,  and  thus  it  was  not  an  adverse  employment  ac‐
tion.  Because  Madlock  has  not  shown  an  adverse  employ‐
ment  action,  summary  judgment  is  appropriate  on  Mad‐
lock’s discrimination claim. 
B. Retaliation 
    To  succeed  on  a  retaliation  claim,  a  plaintiff  can  take  a 
“direct” approach and “show that (1) he engaged in protect‐
ed activity; (2) he suffered a materially adverse employment 
action; and (3) there was a causal link between the protected 
activity and the adverse action.” Boss, 816 F.3d at 918. Alter‐
natively,  a  plaintiff  may  take  an  “indirect”  approach,  by 
No. 17‐1278                                                             11

which he “must show that (1) he engaged in protected activi‐
ty;  (2)  he  suffered  a  materially  adverse  employment  action; 
(3)  he  was  meeting  his  employer’s  legitimate  expectations; 
and (4) he was treated less favorably than similarly‐situated 
employees  who  did  not  engage  in  protected  activity.”  Id.  If 
the  plaintiff  makes  that  showing,  “the  burden  shifts  to  the 
employer  to  articulate  some  legitimate,  nonretaliatory  rea‐
son for its action,” which it is then up to the plaintiff to ex‐
pose as pretext. Id. 
   The  primary  basis  of  Madlock’s  claim  for  retaliation  is 
the  discipline  she  received  on  May  16,  2013,  for  the  billing 
error she had made the previous August. This discipline, she 
argues, harmed her chances of receiving a promotion to the 
Claims Analyst position.3 She also claims that the creation of 
the list of informal coachings and official disciplines was an 
adverse  action  in  retaliation  for  her  filing  of  her  internal 
complaint.  She  argues  that  the  list  was  intended  to  uphold 
the  May  16  discipline  through  WEPCO’s  internal  grievance 
process and was “peppered” with inaccuracies, exposing the 
nefarious  intent  with  which  it  was  assembled.  Even  assum‐
ing  these  constitute  adverse  employment  actions,  Madlock 
has failed to make a showing of retaliation under either the 
direct or indirect approach. 
   Under  the  indirect  approach,  Madlock’s  claim  fails  be‐
cause she does not identify a sufficient comparator. Madlock 
argues  that  management  did  not  discipline  anyone  else  for 

                                                     
    3 Madlock does not argue that her actual non‐selection for the posi‐

tion was in retaliation for the filing of her complaint, as there is no evi‐
dence that the person who made the hiring decision was even aware of 
the complaint. 
12                                                       No. 17‐1278 

an  error  that  occurred  many  months  earlier,  but  Madlock 
identifies  no  specific  person  who  committed  an  error  many 
months  before  management  learned  of  the  error.  She  does 
not  account  for  the  fact  that  management  only  discovered 
her  error  a  month  before  imposing  the  punishment,  or  the 
fact that it was a $10,000 mistake. Concerning the list of un‐
official  coachings  and  disciplines,  Madlock  argues  that 
Wrycza  did  not  even  submit  a  rating  form  when  another 
employee  whom  she  had  disciplined  applied  for  a  promo‐
tion. This argument is unavailing. By Madlock’s own admis‐
sion, Wrycza and Phillips compiled the list of coachings and 
disciplines  in  response  to  Madlock’s  filing  of  a  grievance 
against the May 16 discipline, not in anticipation of Madlock 
applying  for  a  promotion,  so  the  situations  are  not  similar 
enough  to  show  that  Madlock  and  the  other  employee  are 
“directly  comparable  …  in  all  material  respects.”  Bio  v.  Fed. 
Express Corp., 424 F.3d 593, 597 (7th Cir. 2005) (quoting Pat‐
terson  v.  Avery  Dennison  Corp.,  281  F.3d  676,  680  (7th  Cir. 
2002)).  Consequently,  that  Wrycza  did  not  compile  a  list  or 
submit  a  rating  form  when  another  employee  applied  for  a 
promotion does not show differential treatment. 
    Under the direct method, Madlock fails to show a causal 
link  between  the  filing  of  her  complaint  and  her  receipt  of 
the  discipline  or  the  compilation  of  the  list.  Madlock  does 
show  temporal  proximity—she  was  disciplined  two  days 
after Wrycza learned of her complaint and the list was com‐
piled shortly  thereafter—but “timing alone is  insufficient to 
establish a genuine issue of material fact to support a retalia‐
tion  claim.”  Kampmier  v.  Emeritus  Corp.,  472  F.3d  930,  939 
(7th  Cir.  2007).  She  has  no  other  evidence  suggesting  that 
anyone in management ever responded negatively to her fil‐
ing of the complaint or took any steps against her because of 
No. 17‐1278                                                          13

it. On the contrary, the evidence shows that Phillips, the su‐
pervisor  who  actually  imposed  the  discipline  on  Madlock 
and assisted in the creation of the list, encouraged her to file 
the complaint. 
     Madlock  attempts  to  overcome  this  evidentiary  gap  by 
arguing that the notations in the list of coachings and disci‐
plines prepared by Wrycza and  Phillips are inaccurate, and 
that Wrycza and Phillips knew the list was inaccurate when 
they  made  it,  showing  their  malevolent  design.  She  claims 
they  included  events  that  never  happened,  sprinkling  them 
through the list in what she refers to as “false peppering.” A 
look into the record shows that this argument is misleading. 
Madlock supports her allegation of falsity with a citation to a 
portion  of  Phillips’s  deposition.  In  the  deposition,  Phillips 
acknowledges,  when  asked  about  potential  issues  with  the 
dates listed for some of the events in the list, that some of the 
information  in  the  list  may  be  incorrect.  Nevertheless,  she 
affirms that everything in the list is supported by records in 
Madlock’s human resources file. Given Phillips’s uncontest‐
ed  assertion  that  she  and  Wrycza  relied  on  Madlock’s  hu‐
man  resources  file,  Madlock  can  claim  that  the  file  is  incor‐
rect  and  the  listed  events  did  not  take  place.  That  said,  she 
still  has  no  evidence  to  support  an  allegation  that  manage‐
ment knowingly falsified the list in response to her discrimi‐
nation  complaint.  As  long  as  management  genuinely  be‐
lieved in the correctness of the human resources  file,  this is 
not evidence of retaliatory intent. Absent such evidence, we 
decline to infer a retaliatory motive. Because Madlock cannot 
show a sufficient causal link between the filing of her inter‐
nal complaint and the alleged adverse actions, her claim for 
retaliation must fail. 
14                                                    No. 17‐1278 

                                 III. 
    For the foregoing reasons, we conclude Madlock has not 
presented  sufficient  evidence  to  create  a  genuine  issue  of 
material fact concerning either her race discrimination claim 
or her retaliation claim, and WEPCO is entitled to judgment 
as a matter of law. Accordingly, we AFFIRM.